Title: To Thomas Jefferson from Wilt, Delmestre & Cie., 3 August 1787
From: Wilt, Delmestre & Company
To: Jefferson, Thomas



Monsieur
L’Orient le 3. Aoust 1787.

L’interêt que nous prenons au maintien des faveurs qu’a obtenu en France le Commerce des Etats unis, nous impose le devoir de vous instruire, Monsieur, que le Directeur des fermes en cette ville travaille assiduement à un Tableau, tant des importations que des exportations qu’on[t] fait les Americains depuis l’etablissement de la franchise en ce Port.
Comme nous connoissons par experience tout l’attachement de cet Agent de la ferme generale aux principes peu favorables de  ses superieurs, nous ne doutons point un instant que par un état erroné, ou peutêtre volontairement infidele, il ne cherche, de concours avec eux, a nous faire priver de nos priviléges sous le pretexte que le Commerce que les Américains font en ce Port n’offre pas une Ballance avantageuse a la Nation françoise, il est de l’interêt du Gouvernement d’abolir une franchise nuisible au Commerce des regnicoles.
Nous ne nous dissimulons pas, Monsieur, Que si les fermiers generaux parviennent a se faire écouter, il n’en resulte la suppression de la franchise, ou aumoins des restrictions tendantes a la rendre purement illusoire, mais d’un autre côté nous nous rassurons en reflechissant que vous etes a portee par votre place et vos Talents de deffendre les Droits qu’on nous a accordé.
Nous sommes avec respect Monsieur Vos très humbles et très Obeissants serviteurs,

Wilt Delmestre & Co

